UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00159) Exact name of registrant as specified in charter:	Putnam Investors Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period :	August 1, 2012 — July 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Investors Fund Annual report 7 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 49 About the Trustees 50 Officers 52 Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: At the midpoint of 2013, U.S. equity market indexes were near record highs, and the overarching theme of the domestic economy appeared to be one of slow healing. Equity investors were encouraged by improving housing and jobs data, as well as by solid corporate earnings. In Europe, the worst of the financial crisis appears to have passed, with some economic forecasts predicting that the eurozone will return to positive growth later this year. Meanwhile, thanks to its government’s massive stimulus initiatives, Japan recently has experienced stronger economic growth after years of stagnation. A primary question confronting markets is how the U.S. central bank will gradually reduce its $85 billion-a-month bond-buying program without derailing the fragile economic recovery. Investors have reacted positively to public reassurances by Fed Chairman Ben Bernanke, who said the central bank would not draw down stimulus until the economy finds itself on firm footing. We cannot predict the pace at which economies will recover, nor can we forecast the full impact of the Fed’s tapering decisions. However, we believe that Putnam’s in-depth fundamental research, active investing, and risk management strategies can serve investors well through changing markets. Putnam’s investment professionals integrate innovative thinking with traditional and alternative approaches to address a diverse range of financial goals. We also believe that investing in any market environment is most effective when combined with the guidance of a professional advisor who can help you develop a financial plan suited to your goals and risk tolerance. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who recently retired from the Board of Trustees, for her 20 years of dedicated service. About the fund Investing in Americas large, growing companies Putnam Investors Fund was founded in 1925  the age of Model-T Fords, jazz, and the boundless optimism of one of the great American bull markets. Today, more than 87 years later, the fund continues to target leading American businesses, armed with the flexibility to invest across a range of stocks. In the tradition of successful American stock pickers, the funds portfolio manager seeks opportunities that others may have overlooked. The manager may see potential in value stocks, where investors may have temporarily pushed prices too low, or in fast-rising growth stocks, where investors have misjudged a companys future growthpotential. The manager is supported by Putnams equity analysts, who conduct thorough fundamental research, visiting companies and talking to their management, suppliers, and competitors to find out what each business is really worth. This research helps to identify companies whose stock prices may not reflect their long-range prospects. While much has changed since 1925, Putnam Investors Fund continues to pursue a goal that never goes out of style  finding great companies for investors. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark and Lipper category, the Standard & Poor’s 500 Index and Lipper Large-Cap Core Funds category, were introduced on 3/4/57 and 12/31/59, respectively, which post-date the inception ofthe fund’s class A shares. 4 Investors Fund Interview with your fund’s portfolio manager Jerry, could you describe the investing environment you faced in the year ended July31, 2013? Over the past 12months, the resiliency of the current bull market has been on full display, with the S&P 500 Index repeatedly passing new milestones despite growing economic risks. Against this backdrop, we were pleased to deliver solid returns for our investors, outpacing the fund’s benchmark, the broad-based S&P 500 Index. In the first half of the year, an improving U.S. economy — notably, a rebounding domestic housing market and strengthening corporate earnings — drove major U.S. benchmarks to multiyear highs, with the fund’s benchmark crossing the milestone 1500 mark. The first half of the year was not without its concerns, however, including pre-election jitters and the looming fiscal cliff in the United States, which carried the dual threat of tax hikes and federal spending cuts. Yet, despite a brief post-election sell-off, stocks pushed higher, with investors continuing to show an appetite for riskier assets. The bull run in equities continued until mid May, when the market environment shifted as investors began to debate the Federal Reserve’s timetable for tapering its massive bond-buying programs. Volatility increased from May into June, fueled by Fed Chairman Ben Bernanke’s announcement that the central bank could begin pulling back on its This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/13. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Investors Fund 5 stimulus program later in 2013, and end it by mid 2014, sooner than investors expected. Despite the late-period downturn, stocks posted solid double-digit gains for the period, and the fund outpaced its benchmark, due in part to the fund’s pro-cyclical positioning. From a market-capitalization and style perspective, small-cap growth stocks delivered the strongest returns and were the only broad category in which growth stocks outperformed value stocks. Which factors helped the most relative to the benchmark? The fund’s focus on the financials sector — and our stock selection within the sector — was a significant driver of relative outperformance for the year. The fund also benefited from strong stock selection in health care, materials, and industrials, as well as a benchmark-relative underweight in the weak-performing utilities sector. In terms of individual contributors, JPMorgan Chase — one of the fund’s largest 10 holdings for the year — was the top relative performer. Shares of the global financial services provider rose due to a rebound in corporate and investment banking, improving credit quality in its loan portfolio, and stronger-than-expected earnings that were aided by robust loan growth and strong mortgage-banking fees. Keeping with the theme of financial services strength, Prudential Financial, the insurance and investment management heavyweight, was our second-strongest performer, aided by robust earnings reports in recent quarters as well as the company’s ability to grow its dividend over the past year. Meanwhile, State Street, a leading asset management and custody bank, was another standout, Allocations are represented as a percentage of the fund’s net assets as of 7/31/13. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Investors Fund aided by equity market appreciation and new-business wins. Another significant contributor was Kroger, which was an overweight position that we added to throughout the period. Kroger, in our view, is a best-in-class traditional grocery operator and has performed well in the low-margin environment. Earnings have benefited from management’s ability to grow comparable same-store sales and expand margins. We view the stock as a long-term winner that is still modestly undervalued relative to its historical average. What are some investments that weren’t as productive? From a sector perspective, stock picks in energy and a slight overweight to the information technology sector dampened results versus the benchmark. The top individual detractor was an overweight position in Philip Morris. The stock has suffered as earnings results in recent quarters have been lower, largely due to volumes being down 4% across the globe. Profits were also slightly off due to some trade destocking in several regions. We see the recent headwinds as a short-term bump in the road and maintain our view that this stock has a favorable risk/reward profile over the longer term. Fund performance was also negatively affected by two out-of-benchmark holdings in Amira Nature Foods and Iridium Communications. Amira is a Dubai-based seller of packaged Indian specialty rice, This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 7/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Investors Fund 7 which drew our interest when its initial public offering [IPO] debuted in October 2012. However, post-IPO, the company’s ownership structure raised accountability concerns, sending the stock price lower. Meanwhile, shares of Iridium, a satellite provider of mobile voice and data communications, were sent lower when the company missed revenue and earnings estimates in the first half of the year and lowered its 2013 growth expectations. Fund performance was also dampened by an overweight in two tech bellwethers, Oracle and Microsoft, both top 10 holdings in the fund. Oracle is on pace for its worst calendar-year performance relative to the S&P 500 Index since 2001, as difficult earnings results — due largely to headwinds within the hardware division and recent strategic acquisitions — have led to overly bearish consensus views. Fundamentally, I believe the stock still looks attractive, and I continue to have conviction in its potential over the medium to long term. Microsoft has underperformed the benchmark over the one-year period but holds an enviable position within its Office franchise. The remaining business still faces some headwinds, and I will continue to monitor the situation. Let’s go back to the market environment for a moment. You mentioned that the prospect of the Fed’s tapering shifted the mood in the late stages of the fiscal year. Can you talk a little more about that? The latter part of the fiscal period was not an easy environment for investing — there was quite a bit of nervousness out there. Late in the fiscal year, when markets became turbulent, I believe we got a preview of how the market may behave when the Fed actually begins to taper its bond purchases. Also, I think it is telling that the market This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Investors Fund responded positively to a downward revision in first-quarter U.S. GDP data. Markets don’t usually like such news, but in this case, investors saw it as evidence that near-term Fed tapering is unlikely. Investors know that quantitative easing must come to an end at some point, but the magnitude of the market’s June decline was an indication of the delicate balancing act the Fed must perform in the months ahead. How have you been positioning the fund’s portfolio? We had a 7-month streak of positive returns before June’s decline. This equity market strength has made it somewhat challenging to find new investment opportunities. In this environment, I find it is critical to focus on diversification, fundamental research, and bottom-up stock selection. There are a number of areas I would target in the event of a market correction, but in the meantime, I am looking for attractively priced equities of companies that I believe are good allocators of capital. That is, I seek companies that are not trying to grow too fast or overspend, and those that may be reinvesting their cash in the form of dividends and stock buybacks. As we enter the second half of 2013, what is your outlook? I don’t anticipate a market rally as strong as the one we saw between November2012 and May2013, even though I believe continued equity advances are possible. In the United States, we have relatively sluggish economic growth. In certain key areas, such as housing, the recovery has been impressive, but I believe slow-and-steady growth will remain in the months to come, with periods of heightened volatility for the equity market. And of course, we could be approaching a difficult crossroads when growth picks up enough for the Fed to begin tapering. Outside the United States, softening demand in large emerging markets such as China is a potential risk. Many of these countries have rapidly expanded their economies in recent years, but if demand doesn’t catch up with excess capacity in a timely manner, it could cause a disruption in global markets. Thank you, Jerry, for giving us an update on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Gerard P. Sullivan has an M.B.A. from the Columbia University Graduate School of Business and a B.A. from Columbia University. Jerry joined Putnam in 2008 and has been in the investment industry since 1982. Investors Fund 9 IN THE NEWS Citing a lengthier economic slowdown in emerging-market economies, the deep recession in the eurozone, and the expected tapering of the U.S. Fed’s monetary stimulus, the International Monetary Fund (IMF) has downgraded its growth projections for economies world wide. Economic growth around the world is projected to remain subdued at 3.1% in 2013, the same as it was in 2012, the IMF stated in a mid-year update. Worldwide growth in 2014 will be 3.8%, the IMF predicted. As for the IMF’s regional economic forecasts, growth in the United States is projected to rise from 1.75% in 2013 to 2.75% in 2014. In Japan, growth will average 2% this year, while slowing but remaining positive in 2014. The eurozone economy, however, had a slightly positive second quarter, at 0.3%, according to the European Union’s statistics office, bringing to an end six straight quarters of negative growth. Still, the IMF believes that the 17-nation currency bloc overall will remain mired in recession this year, with negative growth, and in 2014 growth will rise to just below 1%, which is weaker than previously reported. 10 Investors Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/1/25) (3/1/93) (7/26/99) (12/2/94) (1/21/03) (7/2/12) (7/2/12) (1/7/97) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 9.18% 9.11% 8.15% 8.15% 8.36% 8.36% 8.43% 8.39% 8.91% 9.23% 9.24% 9.23% 10 years 90.03 79.11 76.15 76.15 76.23 76.23 80.71 74.39 85.61 95.06 95.24 94.72 Annual average 6.63 6.00 5.82 5.82 5.83 5.83 6.10 5.72 6.38 6.91 6.92 6.89 5 years 53.01 44.21 47.37 45.37 47.37 47.37 49.19 43.97 51.15 55.17 55.32 54.90 Annual average 8.88 7.60 8.06 7.77 8.06 8.06 8.33 7.56 8.61 9.18 9.21 9.15 3 years 62.65 53.30 59.14 56.14 59.11 59.11 60.31 54.70 61.52 64.14 64.30 63.86 Annual average 17.60 15.30 16.75 16.01 16.74 16.74 17.04 15.66 17.33 17.96 18.00 17.89 1 year 28.29 20.92 27.35 22.35 27.31 26.31 27.67 23.20 28.03 28.85 28.98 28.63 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. Investors Fund 11 Comparative index returns For periods ended 7/31/13 Lipper Large-Cap Core S&P 500 Index Funds category average* Annual average (life of fund) —† —† 10 years 108.86% 101.15% Annual average 7.64 7.16 5 years 48.72 41.87 Annual average 8.26 7.17 3 years 63.22 56.50 Annual average 17.74 16.06 1 year 25.00 24.96 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, and 10-year periods ended 7/31/13, there were 948, 872, 787, and 515 funds, respectively, in this Lipper category. † The fund’s benchmark and Lipper category, the Standard & Poor’s 500 Index and Lipper Large-Cap Core Funds category, were introduced on 3/4/57 and 12/31/59, respectively, which post-date the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $17,615 and $17,623, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $17,439. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $18,561, $19,506, $19,524, and $19,472, respectively. 12 Investors Fund Fund price and distribution information For the 12-month period ended 7/31/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.147 $0.044 $0.044 $0.078 $0.118 $0.161 $0.167 $0.185 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 7/31/12 $13.89 $14.74 $12.48 $13.16 $13.10 $13.58 $13.68 $14.10 $14.10 $14.10 7/31/13 17.64 18.72 15.84 16.70 16.63 17.23 17.37 17.97 17.98 17.91 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/1/25) (3/1/93) (7/26/99) (12/2/94) (1/21/03) (7/2/12) (7/2/12) (1/7/97) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 9.12% 9.04% 8.09% 8.09% 8.30% 8.30% 8.37% 8.32% 8.85% 9.17% 9.17% 9.17% 10 years 81.43 71.00 68.24 68.24 68.30 68.30 72.76 66.71 77.08 86.26 86.45 86.01 Annual average 6.14 5.51 5.34 5.34 5.34 5.34 5.62 5.24 5.88 6.42 6.43 6.40 5 years 40.66 32.57 35.30 33.30 35.45 35.45 37.19 32.39 38.94 42.61 42.75 42.42 Annual average 7.06 5.80 6.23 5.92 6.26 6.26 6.53 5.77 6.80 7.36 7.38 7.33 3 years 64.30 54.85 60.76 57.76 60.72 60.72 61.93 56.26 63.20 65.83 66.00 65.61 Annual average 18.00 15.69 17.14 16.41 17.13 17.13 17.43 16.04 17.73 18.36 18.40 18.31 1 year 22.37 15.34 21.50 16.50 21.54 20.54 21.77 17.51 22.09 22.80 22.93 22.64 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Investors Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 7/31/12 1.19% 1.94% 1.94% 1.69% 1.44% 0.77%* 0.67%* 0.94% Annualized expense ratio for the six-month period ended 7/31/13† 1.13% 1.88% 1.88% 1.63% 1.38% 0.76% 0.66% 0.88% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses for class R5 and class R6 shares have been annualized. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 1, 2013, to July 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.02 $10.00 $10.00 $8.68 $7.35 $4.06 $3.52 $4.70 Ending value (after expenses) $1,149.90 $1,146.20 $1,146.20 $1,147.70 $1,148.80 $1,152.70 $1,153.30 $1,151.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Investors Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2013, use the following calculation method. To find the value of your investment on February 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.66 $9.39 $9.39 $8.15 $6.90 $3.81 $3.31 $4.41 Ending value (after expenses) $1,019.19 $1,015.47 $1,015.47 $1,016.71 $1,017.95 $1,021.03 $1,021.52 $1,020.43 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Investors Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16 Investors Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2013, Putnam employees had approximately $394,000,000 and the Trustees had approximately $94,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Investors Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund 18 Investors Fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and Investors Fund 19 (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2012. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating 20 Investors Fund in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute gross returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Large-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2012, there were 941, 864 and 753 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Investors Fund 21 Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22Investors Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Investors Fund 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Investors Fund: We have audited the accompanying statement of assets and liabilities of Putnam Investors Fund (the fund), including the fund’s portfolio, as of July 31, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Investors Fund as of July 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 9, 2013 24 Investors Fund The fund’s portfolio 7/31/13 COMMON STOCKS (98.3%)* Shares Value Aerospace and defense (4.2%) Boeing Co. (The) 76,500 $8,040,150 Honeywell International, Inc. 211,130 17,519,567 L-3 Communications Holdings, Inc. 105,300 9,808,695 Northrop Grumman Corp. 118,500 10,909,110 Raytheon Co. 111,500 8,010,160 United Technologies Corp. 104,700 11,053,179 Air freight and logistics (0.3%) FedEx Corp. 46,500 4,929,000 Airlines (0.7%) Copa Holdings SA Class A (Panama) 20,100 2,797,317 Delta Air Lines, Inc. † 136,200 2,891,526 Southwest Airlines Co. 340,500 4,709,115 Auto components (1.1%) BorgWarner, Inc. † 29,000 2,767,470 Lear Corp. S 44,100 3,054,807 Magna International, Inc. (Canada) 38,500 2,943,710 TRW Automotive Holdings Corp. † 103,911 7,617,715 Automobiles (0.6%) Ford Motor Co. 509,700 8,603,736 Beverages (2.7%) Coca-Cola Co. (The) 225,900 9,054,072 Coca-Cola Enterprises, Inc. 200,600 7,530,524 Dr. Pepper Snapple Group, Inc. 129,300 6,043,482 PepsiCo, Inc. 233,600 19,514,944 Biotechnology (3.0%) Alkermes PLC † 98,300 3,300,914 Amgen, Inc. 104,500 11,316,305 Biogen Idec, Inc. † 20,700 4,515,291 Celgene Corp. † 86,300 12,674,018 Cubist Pharmaceuticals, Inc. † 87,100 5,428,943 Gilead Sciences, Inc. † 146,322 8,991,487 Capital markets (3.4%) Ameriprise Financial, Inc. 71,700 6,381,300 Apollo Global Management, LLC. Class A 164,800 4,403,456 Artisan Partners Asset Management, Inc. † S 32,658 1,730,874 Charles Schwab Corp. (The) 176,800 3,905,512 Goldman Sachs Group, Inc. (The) 87,300 14,319,819 Hannon Armstrong Sustainable Infrastructure Capital, Inc. † S 137,336 1,630,178 KKR & Co. LP 120,300 2,460,135 Morgan Stanley 241,900 6,582,099 State Street Corp. 158,100 11,014,827 Investors Fund 25 COMMON STOCKS (98.3%)* cont. Shares Value Chemicals (1.9%) Celanese Corp. Ser. A 61,500 $2,955,690 CF Industries Holdings, Inc. 19,600 3,841,796 Dow Chemical Co. (The) 105,643 3,701,731 Huntsman Corp. 184,221 3,319,662 LyondellBasell Industries NV Class A 86,400 5,936,544 Monsanto Co. 53,400 5,274,852 W.R. Grace & Co. † 51,000 3,917,820 Commercial banks (3.1%) Capital Bank Financial Corp. Class A † 215,660 4,119,106 Comerica, Inc. 74,300 3,160,722 First Southern Bancorp, Inc. Class B† F 112,320 645,840 National Bank Holdings Corp. Class A S 225,992 4,519,840 PNC Financial Services Group, Inc. 130,771 9,945,135 Regions Financial Corp. 300,700 3,010,007 Wells Fargo & Co. 526,398 22,898,313 Commercial services and supplies (0.7%) ADT Corp. (The) † S 132,400 5,306,592 Pitney Bowes, Inc. S 331,800 5,478,018 Communications equipment (2.3%) Blackberry, Ltd. (Canada) † S 124,300 1,097,569 Cisco Systems, Inc. 922,400 23,567,320 Qualcomm, Inc. 156,600 10,108,530 Computers and peripherals (3.5%) Apple, Inc. 77,867 35,234,818 EMC Corp. 316,600 8,279,090 Hewlett-Packard Co. 256,740 6,593,083 SanDisk Corp. † 60,999 3,362,265 Construction and engineering (0.2%) Fluor Corp. S 58,100 3,634,736 Consumer finance (0.6%) Discover Financial Services 100,000 4,951,000 SLM Corp. 181,500 4,484,865 Containers and packaging (0.8%) Avery Dennison Corp. 65,500 2,929,815 Owens-Illinois, Inc. † 127,000 3,778,250 Rock-Tenn Co. Class A 26,000 2,973,100 Sealed Air Corp. 124,400 3,388,656 Diversified consumer services (0.2%) H&R Block, Inc. 85,200 2,677,836 Diversified financial services (5.3%) Bank of America Corp. 1,046,342 15,276,593 Citigroup, Inc. 345,717 18,025,684 JPMorgan Chase & Co. 813,873 45,357,139 Moody’s Corp. 43,400 2,941,218 26 Investors Fund COMMON STOCKS (98.3%)* cont. Shares Value Diversified telecommunication services (1.9%) AT&T, Inc. 423,305 $14,929,967 Iridium Communications, Inc. † S 506,197 4,262,179 Verizon Communications, Inc. 192,200 9,510,056 Electric utilities (0.5%) Edison International 109,300 5,448,605 NV Energy, Inc. 120,400 2,845,052 Electrical equipment (0.5%) Emerson Electric Co. 79,000 4,848,230 Schneider Electric SA (France) 40,135 3,188,524 Electronic equipment, instruments, and components (0.7%) CDW Corp. † S 368,117 7,914,516 Corning, Inc. 205,700 3,124,583 Energy equipment and services (2.1%) Ensco PLC Class A (United Kingdom) 66,600 3,818,844 Halliburton Co. 135,400 6,118,726 Helmerich & Payne, Inc. S 48,300 3,052,560 Nabors Industries, Ltd. 316,200 4,866,318 Oil States International, Inc. † 24,900 2,421,027 Schlumberger, Ltd. 145,624 11,843,600 Food and staples retail (3.0%) Costco Wholesale Corp. 40,500 4,750,245 CVS Caremark Corp. 266,610 16,393,849 Kroger Co. (The) 261,700 10,276,959 Safeway, Inc. 66,500 1,715,035 Wal-Mart Stores, Inc. 119,100 9,282,654 Walgreen Co. 87,400 4,391,850 Food products (0.6%) Amira Nature Foods, Ltd. (United Arab Emirates) † S 461,604 3,738,992 General Mills, Inc. 104,900 5,454,800 Gas utilities (0.3%) UGI Corp. 112,200 4,711,278 Health-care equipment and supplies (2.1%) Abbott Laboratories 158,800 5,816,844 Becton, Dickinson and Co. S 33,900 3,516,108 CareFusion Corp. † 108,700 4,192,559 Covidien PLC 103,800 6,397,194 Medtronic, Inc. 139,700 7,717,028 Stryker Corp. 58,700 4,136,002 Health-care providers and services (2.8%) Aetna, Inc. 100,231 6,431,823 AmerisourceBergen Corp. 53,600 3,123,272 Cardinal Health, Inc. 90,800 4,548,172 Catamaran Corp. † 47,700 2,518,560 Investors Fund 27 COMMON STOCKS (98.3%)* cont. Shares Value Health-care providers and services cont. Community Health Systems, Inc. 60,900 $2,805,054 HCA Holdings, Inc. 89,600 3,494,400 HealthSouth Corp. † 87,400 2,845,744 Omnicare, Inc. S 64,400 3,399,676 UnitedHealth Group, Inc. 130,900 9,536,065 WellPoint, Inc. 57,300 4,902,588 Hotels, restaurants, and leisure (2.1%) Bloomin’ Brands, Inc. † 74,600 1,760,560 Diamond Resorts International, Inc. † 183,993 2,820,613 McDonald’s Corp. 79,200 7,767,936 MGM Resorts International † 164,900 2,689,519 Penn National Gaming, Inc. † S 44,800 2,239,552 Red Robin Gourmet Burgers, Inc. † S 67,100 3,816,648 Vail Resorts, Inc. 35,700 2,391,186 Wyndham Worldwide Corp. 84,000 5,233,200 Wynn Resorts, Ltd. 29,200 3,887,396 Household durables (0.8%) Harman International Industries, Inc. S 41,500 2,511,995 Newell Rubbermaid, Inc. 90,700 2,450,714 WCI Communities, Inc. † 105,730 1,792,124 Whirlpool Corp. 37,400 5,009,356 Household products (1.7%) Colgate-Palmolive Co. 51,200 3,065,344 Energizer Holdings, Inc. S 21,000 2,137,800 Kimberly-Clark Corp. 54,300 5,364,840 Procter & Gamble Co. (The) 185,500 14,895,650 Independent power producers and energy traders (0.2%) NRG Energy, Inc. 115,400 3,095,028 Industrial conglomerates (1.1%) General Electric Co. 616,700 15,028,979 Siemens AG (Germany) 15,155 1,659,489 Insurance (3.4%) American International Group, Inc. † 156,650 7,129,142 Berkshire Hathaway, Inc. Class B † 44,280 5,130,724 Genworth Financial, Inc. Class A † 288,200 3,743,718 Hartford Financial Services Group, Inc. (The) 126,700 3,909,962 Lincoln National Corp. 109,200 4,550,364 MetLife, Inc. 189,466 9,173,944 Prudential Financial, Inc. S 160,700 12,690,479 Travelers Cos., Inc. (The) 74,700 6,241,185 Internet and catalog retail (0.6%) Amazon.com, Inc. † 15,900 4,789,398 Priceline.com, Inc. † 5,800 5,078,886 28 Investors Fund COMMON STOCKS (98.3%)* cont. Shares Value Internet software and services (2.6%) eBay, Inc. † 115,600 $5,975,364 Google, Inc. Class A † 30,580 27,142,808 VeriSign, Inc. † S 62,500 2,990,000 Yahoo!, Inc. † 129,600 3,640,464 IT Services (3.3%) Accenture PLC Class A S 80,600 5,949,086 Alliance Data Systems Corp. † S 34,700 6,862,966 Computer Sciences Corp. 207,000 9,865,620 Fidelity National Information Services, Inc. 128,100 5,528,796 IBM Corp. 63,400 12,365,536 Unisys Corp. † 74,880 1,942,387 Visa, Inc. Class A S 46,800 8,284,068 Leisure equipment and products (0.2%) Hasbro, Inc. S 62,600 2,879,600 Life sciences tools and services (0.8%) Agilent Technologies, Inc. 68,800 3,077,424 Illumina, Inc. † 30,900 2,466,438 Mettler-Toledo International, Inc. † 10,400 2,294,240 Thermo Fisher Scientific, Inc. S 43,299 3,944,972 Machinery (1.3%) AGCO Corp. S 59,900 3,369,375 Deere & Co. S 53,400 4,435,938 Flowserve Corp. S 68,400 3,876,912 SPX Corp. 42,300 3,232,143 Terex Corp. † S 61,900 1,824,812 Trinity Industries, Inc. S 76,500 3,011,805 Media (2.3%) CBS Corp. Class B 66,700 3,524,428 Comcast Corp. Class A 192,400 8,673,392 DISH Network Corp. Class A 39,000 1,741,350 Gannett Co., Inc. S 199,000 5,126,240 Time Warner Cable, Inc. 40,900 4,665,463 Time Warner, Inc. 138,600 8,629,236 WPP PLC ADR (United Kingdom) S 32,266 2,906,844 Metals and mining (0.3%) Alcoa, Inc. S 356,600 2,834,970 Teck Resources, Ltd. Class B (Canada) 76,600 1,794,738 Multi-utilities (0.6%) CenterPoint Energy, Inc. 237,200 5,887,304 CMS Energy Corp. 145,500 4,072,545 Multiline retail (1.5%) Macy’s, Inc. 192,100 9,286,114 Target Corp. S 183,200 13,053,000 Investors Fund 29 COMMON STOCKS (98.3%)* cont. Shares Value Office electronics (0.3%) Xerox Corp. 398,100 $3,861,570 Oil, gas, and consumable fuels (8.4%) Anadarko Petroleum Corp. 67,800 6,001,656 Chevron Corp. 147,800 18,606,542 Energy Transfer Equity L.P. 26,500 1,768,610 Exxon Mobil Corp. 480,725 45,067,969 Hess Corp. 77,600 5,778,096 LRR Energy LP 132,372 1,992,199 Marathon Oil Corp. 86,900 3,159,684 Marathon Petroleum Corp. 62,300 4,568,459 Murphy Oil Corp. S 75,000 5,079,000 Noble Energy, Inc. 61,100 3,818,139 Occidental Petroleum Corp. 83,700 7,453,485 Oiltanking Partners LP (Units) 59,019 2,862,422 Phillips 66 99,800 6,137,700 Royal Dutch Shell PLC ADR (United Kingdom) 120,445 8,232,416 Suncor Energy, Inc. (Canada) 190,000 6,009,700 Valero Energy Corp. 122,400 4,378,248 Paper and forest products (0.2%) International Paper Co. 56,400 2,724,684 Personal products (0.6%) Coty, Inc. Class A † 189,920 3,264,725 Herbalife, Ltd. S 79,365 5,198,408 Pharmaceuticals (5.2%) AbbVie, Inc. 239,300 10,883,364 AstraZeneca PLC (United Kingdom) 58,238 2,954,863 Eli Lilly & Co. 146,000 7,754,060 Johnson & Johnson 269,800 25,226,300 Medicines Co. (The) † 107,100 3,309,390 Merck & Co., Inc. 166,300 8,010,671 Pfizer, Inc. 753,026 22,010,950 Professional services (0.2%) ManpowerGroup, Inc. 55,800 3,731,346 Real estate investment trusts (REITs) (0.5%) American Tower Corp. Class A 44,100 3,121,839 Armada Hoffler Properties, Inc. S 387,244 4,209,342 Real estate management and development (0.2%) CBRE Group, Inc. Class A † 125,700 2,912,469 Road and rail (0.5%) Canadian National Railway Co. (Canada) 37,700 3,764,722 Ryder System, Inc. 60,500 3,741,320 30 Investors Fund COMMON STOCKS (98.3%)* cont. Shares Value Semiconductors and semiconductor equipment (1.7%) Intel Corp. S 431,700 $10,058,610 Marvell Technology Group, Ltd. 194,600 2,523,962 NVIDIA Corp. S 196,900 2,841,267 Texas Instruments, Inc. 189,300 7,420,560 Xilinx, Inc. 67,100 3,132,899 Software (3.7%) Microsoft Corp. 908,100 28,904,823 Oracle Corp. 623,200 20,160,520 Symantec Corp. 250,600 6,686,008 TiVo, Inc. † 159,900 1,766,895 Specialty retail (2.4%) Best Buy Co., Inc. S 128,600 3,869,574 CST Brands, Inc. † S 6,371 207,758 Foot Locker, Inc. 92,300 3,334,799 Gap, Inc. (The) 96,200 4,415,580 Home Depot, Inc. (The) 196,200 15,505,686 Office Depot, Inc. † 637,300 2,759,509 PetSmart, Inc. S 39,300 2,877,546 TJX Cos., Inc. (The) 82,600 4,298,504 Textiles, apparel, and luxury goods (0.7%) Gildan Activewear, Inc. (Canada) 65,400 2,920,110 Hanesbrands, Inc. 56,800 3,604,528 Michael Kors Holdings, Ltd. (Hong Kong) † 58,500 3,939,390 Tobacco (1.4%) Altria Group, Inc. 151,000 5,294,060 Philip Morris International, Inc. 175,100 15,615,418 Trading companies and distributors (0.4%) HD Supply Holdings, Inc. † 252,200 5,392,036 Total common stocks (cost $1,259,100,646) INVESTMENT COMPANIES (0.5%)* Shares Value SPDR S&P Homebuilders ETF S 260,900 $7,850,481 Total investment companies (cost $4,791,434) CONVERTIBLE PREFERRED STOCKS (0.5%)* Shares Value Intelsat SA Ser. A, $2.875 cv. pfd. (Luxembourg) † 57,469 $3,392,395 Iridium Communications, Inc. 144A $7.00 cv. pfd. 27,936 3,090,420 Unisys Corp. Ser. A, 6.25% cv. pfd. 16,345 1,170,711 Total convertible preferred stocks (cost $7,301,550) Investors Fund 31 PREFERRED STOCKS (—%)* Shares Value First Southern Bancorp, Inc. 5.00% cum. pfd. (acquired 12/17/09, cost $192,000) † ΔΔ F 192 $192,000 Total preferred stocks (cost $192,000) SHORT-TERM INVESTMENTS (9.3%)* Shares Value Putnam Cash Collateral Pool, LLC 0.13% d 129,168,767 $129,168,767 Putnam Short Term Investment Fund 0.02% L 13,896,753 13,896,753 Total short-term investments (cost $143,065,520) TOTAL INVESTMENTS Total investments (cost $1,414,451,150) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2012 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,537,732,567. † Non-income-producing security. ΔΔ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $192,000, or less than 0.1% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. 32 Investors Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $190,123,008 $— $— Consumer staples 152,983,651 — — Energy 163,035,400 — — Financials 253,930,990 645,840 — Health care 210,585,856 2,954,863 — Industrials 151,344,783 4,848,013 — Information technology 277,185,983 — — Materials 49,372,308 — — Telecommunication services 28,702,202 — — Utilities 26,059,812 — — Total common stocks — Convertible preferred stocks — 7,653,526 — Investment companies 7,850,481 — — Preferred stocks — — 192,000 Short-term investments 13,896,753 129,168,767 — Totals by level *Common stock classifications are presented at the sector level, which may differ from the fund’s portfoliopresentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Investors Fund 33 Statement of assets and liabilities 7/31/13 ASSETS Investment in securities, at value, including $126,274,886 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,271,385,630) $1,527,468,716 Affiliated issuers (identified cost $143,065,520) (Notes 1 and 5) 143,065,520 Dividends, interest and other receivables 2,013,045 Receivable for shares of the fund sold 177,505 Receivable for investments sold 1,141,921 Total assets LIABILITIES Payable for investments purchased 3,347,886 Payable for shares of the fund repurchased 1,226,170 Payable for compensation of Manager (Note 2) 720,938 Payable for custodian fees (Note 2) 12,710 Payable for investor servicing fees (Note 2) 297,361 Payable for Trustee compensation and expenses (Note 2) 763,180 Payable for administrative services (Note 2) 2,424 Payable for distribution fees (Note 2) 371,761 Collateral on securities loaned, at value (Note 1) 129,168,767 Other accrued expenses 222,943 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,036,479,711 Undistributed net investment income (Note 1) 17,030,919 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (771,859,822) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 256,081,759 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 34 Investors Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,364,639,724 divided by 77,344,717 shares) $17.64 Offering price per class A share (100/94.25 of $17.64)* $18.72 Net asset value and offering price per class B share ($51,200,443 divided by 3,232,760 shares)** $15.84 Net asset value and offering price per class C share ($34,079,546 divided by 2,040,448 shares)** $16.70 Net asset value and redemption price per class M share ($20,851,824 divided by 1,253,740 shares) $16.63 Offering price per class M share (100/96.50 of $16.63)* $17.23 Net asset value, offering price and redemption price per class R share ($2,871,100 divided by 165,290 shares) $17.37 Net asset value, offering price and redemption price per class R5 share ($13,003 divided by 724 shares)† $17.97 Net asset value, offering price and redemption price per class R6 share ($13,890,023 divided by 772,493 shares) $17.98 Net asset value, offering price and redemption price per class Y share ($50,186,904 divided by 2,802,029 shares) $17.91 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Investors Fund 35 Statement of operations Year ended 7/31/13 INVESTMENT INCOME Dividends (net of foreign tax of $188,817) $33,861,389 Interest (including interest income of $6,644 from investments in affiliated issuers) (Note 5) 8,191 Securities lending (Note 1) 299,054 Total investment income EXPENSES Compensation of Manager (Note 2) 7,966,034 Investor servicing fees (Note 2) 3,945,540 Custodian fees (Note 2) 24,373 Trustee compensation and expenses (Note 2) 132,790 Distribution fees (Note 2) 4,123,230 Administrative services (Note 2) 39,956 Other 480,737 Total expenses Expense reduction (Note 2) (84,819) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 159,866,743 Net realized loss on foreign currency transactions (Note 1) (2,995) Net realized gain on written options (Notes 1 and 3) 91,650 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (1,327) Net unrealized appreciation of investments during the year 176,653,567 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 36 Investors Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/13 Year ended 7/31/12 Operations: Net investment income $17,540,793 $14,167,336 Net realized gain on investments and foreign currency transactions 159,955,398 41,965,772 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 176,652,240 28,519,617 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (12,049,928) (11,824,530) Class B (169,556) (132,758) Class C (96,652) (75,216) Class M (103,382) (97,214) Class R (18,401) (17,888) Class R5 (115) — Class R6 (120) — Class Y (637,357) (485,910) Increase in capital from settlement payments — 28,996 Decrease from capital share transactions (Note 4) (143,000,527) (158,676,679) Total increase (decrease) in net assets NET ASSETS Beginning of year 1,339,660,174 1,426,288,648 End of year (including undistributed net investment income of $17,030,919 and $12,765,897, respectively) The accompanying notes are an integral part of these financial statements. Investors Fund 37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A July 31, 2013 .20 3.70 (.15) — — 1.14 1.28 77 July 31, 2012 .14 .76 (.13) — — d,e 1.20 1.11 49 July 31, 2011 .11 1.95 (.09) — — d,f 1.18 .86 65 July 31, 2010 .08 1.18 (.15) — d — 1.27 .72 97 July 31, 2009 .13 (2.12) g (.02) — d — d,h (16.44) g 1.21 i 1.36 i 106 Class B July 31, 2013 .08 3.32 (.04) — — 1.89 .55 77 July 31, 2012 .04 .68 (.03) — — d,e 1.95 .38 49 July 31, 2011 .01 1.77 — d,f 1.93 .12 65 July 31, 2010 — d 1.07 (.08) — d — 2.02 (.01) 97 July 31, 2009 .05 (1.92) g — — — d — d,h (17.17) g 1.96 i .63 i 106 Class C July 31, 2013 .08 3.50 (.04) — — 1.89 .53 77 July 31, 2012 .04 .72 (.03) — — d,e 1.95 .37 49 July 31, 2011 .01 1.87 (.01) — — d,f 1.93 .11 65 July 31, 2010 — d 1.11 (.08) — d — 2.02 (.03) 97 July 31, 2009 .06 (2.02) g — — — d — d,h (17.06) g 1.96 i .62 i 106 Class M July 31, 2013 .11 3.50 (.08) — — 1.64 .78 77 July 31, 2012 .08 .70 (.06) — — d,e 1.70 .62 49 July 31, 2011 .04 1.86 (.04) — — d,f 1.68 .36 65 July 31, 2010 .02 1.12 (.11) — d — 1.77 .22 97 July 31, 2009 .08 (2.01) g — — — d — d,h (16.90) g 1.71 i .87 i 106 Class R July 31, 2013 .15 3.66 (.12) — — 1.39 1.00 77 July 31, 2012 .11 .73 (.11) — — d,e 1.45 .86 49 July 31, 2011 .08 1.94 (.07) — — d,f 1.43 .60 65 July 31, 2010 .05 1.17 (.13) — d — 1.52 .46 97 July 31, 2009 .11 (2.10) g — d — d — d — d,h (16.70) g 1.46 i 1.11 i 106 Class R5 July 31, 2013 .26 3.77 (.16) — — .76 1.64 77 July 31, 2012 † .01 .12 — * 10 .06* .08* 49 Class R6 July 31, 2013 .23 j 3.82 (.17) — — .66 1.32 j 77 July 31, 2012 † .01 .12 — * 10 .05* .08* 49 Class Y July 31, 2013 .24 3.76 (.19) — — .89 1.54 77 July 31, 2012 .18 .76 (.16) — — d,e .95 1.35 49 July 31, 2011 .14 1.98 (.12) — — d,f .93 1.10 65 July 31, 2010 .11 1.21 (.18) — d — 1.02 1.02 97 July 31, 2009 .13 (2.14) g (.06) — d — d,h (16.31) g .95 i 1.58 i 106 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 38 Investors Fund Investors Fund 39 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to July 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Southwest Securities, Inc. (SWS) which amounted to less than $0.01 per share outstanding on August 22, 2011. f Reflects a non-recurring reimbursement related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd., which amounted to the following amounts per share outstanding on March 13, 2009: Per share Class A $0.03 Class B 0.03 Class C 0.03 Class M 0.03 Class R 0.03 Class Y 0.04 This payment resulted in an increase to total returns of 0.25% for the year ended July 31, 2009. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding on May 21, 2009. i Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets July 31, 2009 0.09% j The net investment income ratio and per share amount shown for the period ending July 31, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 40Investors Fund Notes to financial statements 7/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2012 through July 31, 2013. Putnam Investors Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek long-term growth of capital and any increased income that results from this growth. The fund invests mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value that is lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that it believes will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such Investors Fund 41 investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to generate additional income for the portfolio. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. 42 Investors Fund Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $126,389,966. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $129,168,767. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Investors Fund 43 Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2013, the fund had a capital loss carryover of $771,003,469 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $8,383,786 N/A $8,383,786 July 31, 2015 36,346,638 N/A 36,346,638 July 31, 2016 467,632,305 N/A 467,632,305 July 31, 2017 258,640,740 N/A 258,640,740 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions and partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $200,260 to decrease undistributed net investment income, $236,866 to decrease paid-in-capital and $437,126 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $307,422,562 Unrealized depreciation (52,195,829) Net unrealized appreciation 255,226,733 Undistributed ordinary income 17,033,845 Capital loss carryforward (771,003,469) Cost for federal income tax purposes $1,415,307,503 44 Investors Fund Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.510% of the next $50 billion, 0.660% of the next $5 billion, 0.490% of the next $50 billion, 0.610% of the next $10 billion, 0.480% of the next $100 billion and 0.560% of the next $10 billion, 0.475% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $3,511,074 ClassR5 17 ClassB 143,106 ClassR6 2,252 ClassC 88,626 ClassY 139,511 ClassM 54,137 Total ClassR 6,817 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,971 under the expense offset arrangements and by $81,848 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,065, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Investors Fund 45 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $3,139,213 ClassM 145,051 ClassB 510,257 ClassR 12,249 ClassC 316,460 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $74,408 and $1,277 from the sale of classA and classM shares, respectively, and received $36,692 and $374 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $45 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,084,626,224 and $1,223,391,890, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option number of contracts premiums Written options outstanding at the beginning of the reporting period — $— Options opened 141,000 91,650 Options exercised — — Options expired (141,000) (91,650) Options closed — — Written options outstanding at the end of the reporting period — $— 46 Investors Fund Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 2,373,334 $36,829,436 4,434,995 $58,541,002 Shares issued in connection with reinvestment of distributions 762,381 10,993,533 849,481 10,762,926 3,135,715 47,822,969 5,284,476 69,303,928 Shares repurchased (11,570,916) (177,507,926) (15,840,786) (206,293,822) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 300,596 $4,137,137 337,386 $3,959,179 Shares issued in connection with reinvestment of distributions 12,471 162,128 11,092 126,895 313,067 4,299,265 348,478 4,086,074 Shares repurchased (1,249,269) (17,284,361) (1,831,671) (21,518,755) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 113,045 $1,674,391 137,843 $1,686,135 Shares issued in connection with reinvestment of distributions 6,551 89,809 5,616 67,729 119,596 1,764,200 143,459 1,753,864 Shares repurchased (398,173) (5,774,602) (482,718) (5,945,131) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 51,830 $760,415 62,607 $766,030 Shares issued in connection with reinvestment of distributions 7,452 101,573 7,917 94,923 59,282 861,988 70,524 860,953 Shares repurchased (236,122) (3,390,475) (294,397) (3,549,127) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 60,844 $937,905 73,807 $863,270 Shares issued in connection with reinvestment of distributions 1,295 18,401 1,431 17,888 62,139 956,306 75,238 881,158 Shares repurchased (46,931) (737,821) (35,072) (461,370) Net increase Investors Fund 47 For the period 7/3/12 (commencement of operations) Year ended 7/31/13 to 7/31/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 716 $10,000 Shares issued in connection with reinvestment of distributions 8 115 — — 8 115 716 10,000 Shares repurchased — Net increase 8 For the period 7/3/12 (commencement of operations) Year ended 7/31/13 to 7/31/12 ClassR6 Shares Amount Shares Amount Shares sold 816,265 $13,374,206 716 $10,000 Shares issued in connection with reinvestment of distributions 8 120 — — 816,273 13,374,326 716 10,000 Shares repurchased (44,496) (769,416) — — Net increase Year ended 7/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 794,390 $12,240,195 715,657 $9,502,421 Shares issued in connection with reinvestment of distributions 42,510 621,065 36,672 470,874 836,900 12,861,260 752,329 9,973,295 Shares repurchased (1,216,837) (19,476,355) (595,953) (7,787,746) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 724 100.00% $13,003 ClassR6 724 0.09 13,018 Note 5: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $10,906,016 $116,211,691 $127,117,707 $4,426 $— Putnam Short Term Investment Fund* — 118,606,776 104,710,023 2,218 13,896,753 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. 48 Investors Fund Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Written equity option contracts (number of contracts) —* * For the reporting period, the transaction volume was minimal. As of the close of the reporting period, the fund did not hold any derivative instruments. The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1) (there were no unrealized gains or losses on derivative instruments): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Total Equity contracts $91,650 $91,650 Total Note 8: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $2,615 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Investors Fund 49 About the Trustees Independent Trustees 50 Investors Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Investors Fund 51 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 52Investors Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Independent Registered Compliance Liaison Public Accounting Firm Nancy E. Florek KPMG LLP Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Investors Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2013	$39,093	$	$4,200	$ — July 31, 2012	$41,716	$	$4,100	$ — For the fiscal years ended July 31, 2013 and July 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $4,200 and $4,100 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
